DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0347103 A1 (“Yu”) in view of US 2018/0332284 A1 (“Liu”).  
Regarding claim 18, Yu discloses an image decoding method (e.g. see decoder in Fig. 6), the method comprising: determining a reference pixel line of a current block based on reference pixel line information for the current block (e.g. see syntax element signal which reference tier is chosen for an intra directional mode, e.g. see at least paragraphs [0106]-[0107]; thus, the syntax element indicates which reference line, i.e. reference line 0 to reference line N as shown in Fig. 8, is used for the current block) when an intra prediction is applied to the current block (e.g. see intra directional mode, e.g. see at least 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Liu before him/her, to modify the weighted angular prediction coding for intra coding of Yu with Liu in order to provide significant increase in coding efficiency. 
Regarding claim 19, Yu further discloses wherein the predetermined direction range includes upper-right directions and lower-left directions (e.g. see pixels at projected position on both a top reference row and left reference column, i.e. inverse direction of each other, according to an angular direction of the intra prediction mode, e.g. see paragraph [0090]; thus, the angular direction is necessitated to be in a range that points to both top reference row, i.e. includes upper-right directions, and left reference column, i.e. includes lower-left directions).  
Regarding claim 20, Yu further discloses wherein, the prediction value of the current pixel is determined based on a weighted sum of the first reference pixel and the second reference pixel, and a first weight for the first reference pixel and a second weight for the second reference pixel are determined based on a location of the current pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference by weighting, e.g. see w1 and w2 in (1),  e.g. see at least paragraphs [0090]-[0093]).  
Regarding claim 25, Yu discloses an image encoding method (e.g. see encoder in Fig. 4), the method comprising: determining reference pixel line information for a current block indicating a reference pixel line of the current block (e.g. see syntax element signal which reference tier is chosen for an intra 
Although Yu discloses determining an intra prediction mode of a current block (e.g. see prediction information indicating intra prediction modes, e.g. see at least paragraphs [0068], [0114]), it is noted Yu differs from the present invention in that it fails to particularly disclose based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block. Liu however, teaches based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block (e.g. see determining the intra prediction mode from intra-prediction mode list 920 or intra-mode subset 930 based on the received reference line index, e.g. see at least paragraph [0106]). The motivation above in the rejection of claim 18 applies here.  
	Regarding claims 26-27, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 21-22, 28-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu in further view of US 2019/0110052 A1 (“Liu2”). 
Regarding claim 21, although Yu discloses wherein, the first weight of the current pixel is determined to be equal to or greater than the second weight of the current pixel based on a location of the current pixel (e.g. see predictor pixel P[x,y] obtained by combining the projected pixel value(s) on the main reference line with the projected pixel value(s) on the side reference by weighting according to distance between the predictor pixels and projected pixel positions, e.g. see w1 and w2 in (1),  e.g. see at least paragraphs [0090]-[0093]; thus, when w1 is determined to be equal or greater than w2 based on distance, the limitations are met), it is noted Yu differs from the present invention in that it fails to particularly disclose the first weight of the current pixel increases as a distance between the first reference pixel and the current pixel decreases, and the second weight of the current pixel increases as a distance between the second reference pixel and the current pixel decreases. Liu2 however, teaches the first weight of the current pixel increases as a distance between the first reference pixel and the current pixel decreases, and the second weight of the current pixel increases as a distance between the second 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu, Liu and Liu2 before him/her, to incorporate Liu2 into the weighted angular prediction coding for intra coding of Yu as modified by Liu in order to provide more weight to the reference sample closer to the prediction sample to improve the accuracy of the prediction.  
Regarding claim 22, Yu in view of Liu2 further teaches wherein, the first weight and the second weight of the current pixel are determined based on a size of the current block (Liu2: e.g. see values of w and h for Fig. 7 based on 4x4 block size, e.g. see at least paragraph [0099]; a person having ordinary skill in the art would have no difficulty recognizing that the values of w and h would be different for a different size block e.g. for an 8x8, since w and h depend on the distance and the distance in an 8x8 between prediction sample and reference sample is different, i.e. longer than 4x4 for an 8x8).  The motivation above in the rejection of claim 21 applies here. 
Regarding claim 32, although Yu discloses a bitstream including video data (e.g. see output of encoder in Fig. 4), wherein the bitstream is encoded by a video encoding method, and the video encoding method comprising: determining a reference pixel line of a current block based on reference pixel line information for the current block when an intra prediction is applied to the current block and encoding the reference pixel line information; determining an intra prediction mode of the current block based on the reference pixel line information for the current block when the intra prediction is applied to the current block and encoding the intra prediction mode of the current block; determining a first reference pixel of a current pixel on the reference pixel line of the current block according to a prediction direction of the intra prediction mode in response to that the intra prediction mode of the current block is a directional intra prediction mode; determining a second reference pixel of the current pixel on the reference pixel line of the current block according to an inverse direction of the prediction direction of the intra prediction mode in response to that the prediction direction of the intra prediction mode is in a predetermined direction range and the reference pixel line information indicates a first reference pixel line that is immediately adjacent to the current block; and determining a prediction value of the current pixel based on the first 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu, Liu and Liu2 before him/her, to incorporate Liu2 into the weighted angular prediction coding for intra coding of Yu as modified by Liu in order to store data for future access.   
	Regarding claims 28-29, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/7/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al., US 20140092980 A1, discloses a METHOD AND APPARATUS OF DIRECTIONAL INTRA PREDICTION
Jang et al., US 20200236361 A1, discloses an INTRA PREDICTION MODE BASED IMAGE PROCESSING METHOD, AND APPARATUS THEREFOR
Li et al., US 20190141318 A1, discloses an INTRA-PICTURE PREDICTION USING NON-ADJACENT REFERENCE LINES OF SAMPLE VALUES
Chang, US 20190082194 A1, discloses a DEVICE AND METHOD FOR CODING VIDEO DATA BASED ON MULTIPLE REFERENCE LINES
Xu et al., US 20170272757 A1, discloses a METHOD AND APPARATUS OF VIDEO CODING 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485